Case 2:19-cv-00974-JS-GRB Document 20-2 Filed 11/08/19 Page 1 of 2 PagelD #: 321

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Ricardo Sibrian, individually and on behalf of
all others similarly situated,

Case No. 2:19-cv-00974-JS-GRB
Plaintiff,

V. DECLARATION OF
PATRICK M. CICCOTELLI
Cento Fine Foods, Inc.,

Defendant.

 

 

I, Patrick M. Ciccotelli, of sound and competent mind and being over the age of eighteen,
hereby declare the following based upon my personal knowledge:

1. I submit this Declaration in connection with the above-captioned case. I have
first-hand knowledge of the facts set forth herein, or have learned these facts first hand, and if
called and sworn as a witness, I could and would testify competently and from personal
knowledge as to these facts.

an I am the President and CEO of Cento Fine Foods, Inc. (“Cento”). Cento has
operated as a family run, private company for more than 55 years.

3. Cento advertises and sells its Cento San Marzano Tomatoes in the United States
(hereafter referred to as the “Products”). Cento has sold Italian food products in the United States
since the 1960’s. Cento has sold San Marzano tomatoes in the United States since the early
1980’s.

4. The Products are grown, inspected, and canned in the area known as the Sarnese
Nocerino area in the Campania region of Italy, near the base of Mount Vesuvius. This area is

accepted as the ideal location for the growth of San Marzano tomatoes.
Case 2:19-cv-00974-JS-GRB Document 20-2 Filed 11/08/19 Page 2 of 2 PagelD #: 322

5. The Products are certified as San Marzano tomatoes by an independent, third-
party certifier approved by the European Union and USDA, Agri-Cert, which certifies the grow
area and production process: from the seeds and growing area, and all the way through and
including canning. A copy of Agri-Cert’s certification of the Cento San Marzano Products,
which certifies traceability, harvesting, and all other aspects of San Marzano production, is
attached as Exhibit A.

6. In over 55 years of operation, Cento has never been accused of breaking the law
with respect to its manufacturing practices and has never received an adverse judgment
concerning its advertising or growing processes.

7. Cento owns the registered trademark “San Marzano” over tomatoes, U.S.
Registration No. 3,210,945, in international class 030 for use in connection with the Products,
attached hereto as Exhibit B.

8. Attached as Exhibit C to this Declaration ts a true and correct copy of the label

placed on the Products at all times relevant to this lawsuit.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in West Deptford, New Jersey on November 7, 2019.

  

Cento Fine Foods, Inc.
